DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.         Receipt is acknowledged of applicant's preliminary amendment filed on 11/08/2019. Claims 1-11 and 14-15 have been amended. Claims 1-15 are pending and an action on the merits is as follows.
Priority
3.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.                                   Information Disclosure Statement
4.       The information disclosure statement (IDSs) submitted on 11/08/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.                                                      Drawings
5.      The drawings submitted on 11/08/2019 are accepted.
Claim Rejections - 35 USC § 101
6.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because it does not state non-transitory computer readable medium and it is directed only to the programming code or signal.
Claim Rejections - 35 USC § 102
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
9.       Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung, (US 2012/0320262 A1), hereinafter refer to as Chung.

    PNG
    media_image1.png
    431
    690
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    762
    media_image2.png
    Greyscale

          As to claim 1, Chung discloses a system for facilitating control of lighting devices, said system comprising: 
at least one receiver (such as 11, 12 or 16, fig.8); 
at least one transmitter (14, fig.8); and 
at least one processor (13, fig.8) configured to: 
- receive, via said at least one receiver, a light script specifying how the lighting devices should be controlled (12 receiving information regarding optical characteristics of the light source, section 0080, as shown in fig.8), 
- analyze said light script to identify those lighting devices that should be controlled similarly according to said light script (section 0079), 
- form a group of identified lighting devices based on said analysis of said light script (the light source is formed as LIGHT SOURCE 1 or LIGHT SOURCE 2, as shown in fig.7, sections 0070-0071), and 
- transmit, via said at least one transmitter, at least one message identifying said identified devices of said group and comprising an identifier of said group, said at least one message causing said identified lighting devices to be configured to carry out subsequent commands comprising said identifier (once the group of LIGHT SOURCE is 
          As to claim 2, a system as claimed in claim 1, Chung further discloses wherein said light script comprises a plurality of commands, and each of said plurality of commands specifies required properties of one or more lighting devices to be controlled (section 0080, as shown in figs.7, 8).  
          As to claim 3, a system as claimed in claim 2, Chung further discloses wherein said at least one processor is configured to identify one or more lighting devices having said required properties for each of said one or more commands (the light source is formed as LIGHT SOURCE 1 or LIGHT SOURCE 2, as shown in fig.7, sections 0070-0071, as shown in fig.7).  	
          As to claim 4, a system as claimed in claim 3, Chung further discloses wherein said at least one processor is configured to form said group of identified lighting devices from said identified one or more lighting devices by analyzing said commands (the light source is formed as LIGHT SOURCE 1 or LIGHT SOURCE 2, as shown in fig.7, sections 0070-0071, as shown in fig.7).  	
          As to claim 5, a system as claimed in claim 1, Chung further discloses wherein said light script comprises a plurality of commands for controlling a plurality of identified lighting devices and said plurality of identified lighting devices comprises at least said identified lighting devices of said group (a unique ID for LIGHT SOURCE 1 or LIGHT SOURCE 2, as shown in fig.7).  	
          As to claim 6, a system as claimed in claim 5, Chung further discloses wherein said light script identifies at least one previously formed group of one or more of said 
          As to claim 7, a system as claimed in claim 1, Chung further discloses wherein said at least one processor is further configured to use said at least one transmitter to transmit one or more commands for controlling one or more groups of identified lighting devices and/or one or more individually identified lighting devices, said one or more groups of identified lighting devices comprising said group of identified lighting devices (as shown in figs.7, 8, sections 0070, 0071, 0079).  	
          As to claim 8, a system as claimed in claim 7, Chung further discloses wherein said at least one processor is configured to form said group and transmit said at least one message before transmitting any of said commands (sections 0070-0071).  	
          As to claim 9, a system as claimed in claim 7, Chung further discloses wherein said at least one processor is configured to form said group and transmit said at least one message after transmitting at least one of said commands (sections 0070-0071, as shown in fig.7).  	
          As to claim 10, a system as claimed in claim 1, Chung further discloses wherein said at least one processor is further configured to form one or more further groups of identified lighting 4devices by analyzing said light script, said identified devices of each of said one or more further groups being controlled similarly according to said light script (the light source is formed as LIGHT SOURCE 1 or LIGHT SOURCE 2, as shown in fig.7, sections 0070-0071).  	
          As to claim 11, Chung discloses a method of facilitating control of lighting devices, said method comprising:
- receiving, by at least one receiver (such as 11, 12 or 16, fig.8), a light script specifying how the lighting devices should be controlled (12 receiving information regarding optical characteristics of the light source, section 0080, as shown in fig.8), 
- analyzing said light script to identify those lighting devices that should be controlled similarly according to said light script (the light source is formed as LIGHT SOURCE 1 or LIGHT SOURCE 2, as shown in fig.7, sections 0070-0071, and 0079), 
- forming a group of identified lighting devices based on said analysis of said light script (the light source is formed as LIGHT SOURCE 1 or LIGHT SOURCE 2, as shown in fig.7, sections 0070-0071); and 
- transmitting, via at least one transmitter (14, fig.8), at least one message identifying said identified devices of said group and comprising an identifier of said group, said at least one message causing said identified devices to be configured to carry out subsequent commands comprising said identifier (once the group of LIGHT SOURCE is formed, the connected light source group will be controlled based on the signal from the controller, sections 0070-0071, as shown in fig.7).
          As to claim 12, a method as claimed in claim 11, Chung further discloses wherein said light script comprises a plurality of commands, and each of said plurality of commands specifies required properties of one or more lighting devices to be controlled (section 0080, as shown in figs.7, 8).  
          As to claim 13, a method as claimed in claim 11, Chung further discloses wherein said light script comprises a plurality of commands for controlling a plurality of 
          As to claim 14, a method as claimed in claim 11, Chung further discloses the method further comprising transmitting one or more commands for controlling one or more groups of identified lighting devices and/or one or more individually identified lighting devices, said one or more groups of identified lighting devices comprising said group of identified lighting devices (as shown in figs.7, 8, sections 0070, 0071, 0079).  
As to claim 15, a computer program or suite of computer programs comprising at least one software code portion or a computer program product storing at least one software code portion, the software code portion, when run on a computer system, being configured for performing the method of claim 11 (the control signals can be stored in the storage unit 17, as shown in fig.8 and using in the networking, as shown in
fig.6, then using the information in the storage unit to control the light sources, section
0081).
          
Conclusion
10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844